DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  claim 1, line 11 states “further configured to configured to control”.  The second “configured to” should be deleted.  Claims 6 and 11 discloses “ah anatomical structure” in line 6 and 4, respectively, should be “an anatomical structure. Appropriate correction is required.
Double Patenting
Claims 15 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the instructions to control the display" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga (6,346,940).
Regarding claim 1, Fukunaga discloses a visual endoscopic guidance device (abstract), comprising:
an endoscopic viewing controller (image control unit) configured to control a display of an endoscopic view of an anatomical structure (endoscopic image Ai is processed by the imaging control unit 30 and displayed on the main display 11a – col.6, ll.32-34);
a visual guidance controller (image processing system 8 including selected object preparation unit 18 and guiding marker preparation unit 25 – fig.2),
	wherein the visual guidance controller is configured to control a display of at least one guided manipulation anchor within the display of the endoscopic view of the anatomical structure, the one or more guided manipulation anchor being representative of at least one of a location marking and a motion directed of a guided manipulation of the anatomical structure relative to a hidden feature of the anatomical structure (forms guiding markers on endoscopic image Ai, used to indicate the direction in which an actual endoscope should proceed – col.7, l.65-col.8, l.10, predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11); and
	wherein the visual guidance controller is further configured to control a display of a hidden feature anchor relative to the display of the endoscopic view of the anatomical structure, the hidden feature anchor being representative of position of a guided visualization of the hidden feature of the anatomical structure (selected object preparation unit 18 stores focus marks which are graphic shapes representing a predetermined condition in the subject 3a – col.6, ll.44-46; predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11).
	Regarding claim 2, Fukunaga discloses wherein the visual guidance controller being configured to control the display of the hidden feature anchor relative to the display of the endoscopic view of the anatomical structure includes: the visual guidance controller configured to control the display of the hidden feature anchor within the display of the endoscopic view of the anatomical structure (endoscopic images Ai (including focus markers, guiding markers, body position compass images, etc) are displayed on the main display 40a – col.21, ll.49-51).
	Regarding claim 4, Fukunaga discloses wherein the visual guidance controller being configured to control the display of the at least one guided manipulation anchor within the display of the endoscopic view of the anatomical structure includes:
	the visual guidance controller configured to ascertain a degree of identification of a position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure; and
	the visual guidance controller further configured to derive the at least one guided manipulation anchor based on a degree of an identification of the position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure (guiding markers are used to indicate the direction in which an actual endoscope should proceed – col.8, ll.1-3, guiding marker display – col.18, ll.38-62).
	Regarding claim 5, Fukunaga discloses wherein the visual guidance controller being configured to control the display of the hidden feature anchor relative to the display of the endoscopic view of the anatomical structure includes:
	the visual guidance controller configured to ascertain a degree of identification of a position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure; and 
	the visual guidance controller further configured to derive the hidden feature anchor based on the degree of the identification of the position of a hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure (selected object preparation unit 18 stores focus marks which are graphic shapes representing a predetermined condition in the subject 3a, stores colors and coordinates representing the location – col.6, ll.44-46; predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11).
Regarding claim 6, Fukunaga discloses a visual guidance controller (image processing system 8 – fig.2), comprising:
	a non-transitory machine-readable storage medium encoded with instructions for execution by at least one processor (invention may be implemented on a computer workstation with computer readable instructions that can be stored on a computer readable medium – col.5, ll.25-28), the non-transitory machine-readable storage medium including instructions to:
	control a display of at least one guided manipulation anchor within a display of an endoscopic view of an anatomical structure (endoscopic image Ai is processed by the imaging control unit 30 and displayed on the main display 11a – col.6, ll.32-34), the one or each guided manipulation anchor being representative of at least one of a location marking and a motion directive of a guided manipulation of the anatomical structure relative to a hidden feature of the anatomical structure (forms guiding markers on endoscopic image Ai, used to indicate the direction in which an actual endoscope should proceed – col.7, l.65-col.8, l.10, predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11); and
	control a display of a hidden feature anchor relative to the display of the endoscopic view of the anatomical structure, the hidden anchor being representative of a position of a guided visualization of the hidden feature of the anatomical structure (selected object preparation unit 18 stores focus marks which are graphic shapes representing a predetermined condition in the subject 3a – col.6, ll.44-46; predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11).
	Regarding claim 7, Fukunaga discloses wherein instructions to control the display of the hidden feature anchor relative to the display of the endoscopic view of the anatomical structure includes instructions to: 
control the display of the hidden feature anchor within the display of the endoscopic view of the anatomical structure (endoscopic images Ai (including focus markers, guiding markers, body position compass images, etc) are displayed on the main display 40a – col.21, ll.49-51).
Regarding claim 9, Fukunaga discloses wherein the instructions to control the display of the at least one guided manipulation anchor within the display of the endoscopic view of the anatomical structure includes instructions to:
ascertain a degree of identification of a position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure; and
	derive the at least one guided manipulation anchor based on a degree of an identification of the position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure (guiding markers are used to indicate the direction in which an actual endoscope should proceed – col.8, ll.1-3, guiding marker display – col.18, ll.38-62).
Regarding claim 10, Fukunaga discloses wherein the instructions to control the display of the at least one guided manipulation anchor within the display of the endoscopic view of the anatomical structure includes instructions to:
ascertain a degree of identification of a position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure; and 
	derive the hidden feature anchor based on the degree of the identification of the position of a hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure (selected object preparation unit 18 stores focus marks which are graphic shapes representing a predetermined condition in the subject 3a, stores colors and coordinates representing the location – col.6, ll.44-46; predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11).
Regarding claim 11, Fukunaga discloses visual endoscopic method executable by a visual guidance controller (abstract, fig.2), the endoscopic guidance method comprising:
	controlling, by the visual guidance controller (fig.2), a display of at least one guided manipulation anchor within a display of an endoscopic view of an anatomical structure (endoscopic image Ai is processed by the imaging control unit 30 and displayed on the main display 11a – col.6, ll.32-34), the one or each guided manipulation anchor being representative of at least one of a location marking and a motion directive of a guided manipulation of the anatomical structure relative to a hidden feature of the anatomical structure (forms guiding markers on endoscopic image Ai, used to indicate the direction in which an actual endoscope should proceed – col.7, l.65-col.8, l.10, predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11); and
	controlling, by the visual guidance controller, display of a hidden feature anchor relative to the display of the endoscopic view of the anatomical structure, the hidden anchor being representative of a position of a guided visualization of the hidden feature of the anatomical structure (selected object preparation unit 18 stores focus marks which are graphic shapes representing a predetermined condition in the subject 3a – col.6, ll.44-46; predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11).
Regarding claim 12, Fukunaga discloses wherein the controlling, by the visual guidance controller, of the display of the hidden feature anchor relative to the display of the endoscopic view of the anatomical structure includes: controlling, by the visual guidance controller, the display of the hidden feature anchor within the display of the endoscopic view of the anatomical structure (endoscopic images Ai (including focus markers, guiding markers, body position compass images, etc) are displayed on the main display 40a – col.21, ll.49-51).
Regarding claim 14, Fukunaga discloses wherein the controlling, by the visual guidance controller, of the display of the at least one guided manipulation anchor within the display of the endoscopic view of the anatomical structure includes:
	ascertaining, by the visual guidance controller, a degree of identification of a position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure; and
	deriving, by the visual guidance controller, the at least one guided manipulation anchor based on a degree of an identification of the position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure (guiding markers are used to indicate the direction in which an actual endoscope should proceed – col.8, ll.1-3, guiding marker display – col.18, ll.38-62).
Regarding claim 15, Fukunaga discloses wherein the instructions to control the display of the at least one guided manipulation anchor within the display of the endoscopic view of the anatomical structure includes:
	ascertaining, by the visual guidance controller, a degree of identification of a position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure; and
	deriving, by the visual guidance controller, the at least one guided manipulation anchor based on a degree of an identification of the position of the hidden feature of the anatomical structure relative to the display of the endoscopic view of the anatomical structure (guiding markers are used to indicate the direction in which an actual endoscope should proceed – col.8, ll.1-3, guiding marker display – col.18, ll.38-62).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (6,346,940) in view of Duindam et al (2016/0183841).
Regarding claims 3, 8 and 13, Fukunaga discloses wherein the method, the instructions to control the display and wherein the visual guidance controller being configured to control the display of the hidden feature anchor relative to the display of the endoscopic view of the anatomical structure includes: the visual guidance controller configured to control the display of the hidden feature anchor within a display including the endoscopic view of the anatomical structure (selected object preparation unit 18 stores focus marks which are graphic shapes representing a predetermined condition in the subject 3a – col.6, ll.44-46; predetermined condition may be hidden or indistinguishable from the surrounding tissue – col.14, ll.7-11).  
Fukunaga fail to explicitly disclose a display of an image map including an endoscopic view of an anatomical structure.
However, Duindam et al teach in the same medical field of endeavor, a display of an image map including an endoscopic view of an anatomical structure (guidance information in the form of a virtual roadmap which may be overlaid onto images in the GUI – [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the visual guidance controller controlling the display of the hidden feature anchor within a display of the endoscopic view of the anatomical structure of Fukunaga with display of an image map including an endoscopic view of an anatomical structure of Duindam et al as it would provide a virtual roadmap to guide an endoscope from an insertion location to a hidden feature anchor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793